Citation Nr: 0431003	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  96-09 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, currently characterized as major depression.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his aunt.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1980 to March 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied service connection for a psychiatric disability.  
The veteran subsequently perfected an appeal.  

In August 1996, the veteran and his aunt presented testimony 
before a hearing officer at the RO in San Juan.  The hearing 
transcript is associated with the claims folder and has been 
reviewed.  

The RO granted a separate claim for pension benefits in 
October 2003, pursuant to 38 C.F.R. § 3.114 (2004).  This 
grant represents a complete resolution of the appeal as to 
that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Thus, there is no dispute remaining upon appeal and 
the Board has no jurisdiction over the veteran's claim for 
pension benefits.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  A preponderance of the evidence is against a finding that 
the veteran had a chronic acquired psychiatric disability in 
service or that current psychiatric disability is related to 
service, and a psychosis was not manifested within the first 
post-service year.




CONCLUSION OF LAW

An acquired psychiatric disorder, to include major 
depression, was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in July 2003, the RO advised the veteran that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his service connection claim, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The January 1996 rating decision, the January 1996 statement 
of the case (SOC), the March 1999 supplemental statement of 
the case (SSOC), and the May 2004 SSOC, collectively notified 
the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his service connection claim.  The May 2004 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The veteran identified relevant treatment from a physician at 
the Bayamon Mental Health Clinic; records reflecting such 
treatment are associated with the claims folder.  Service 
medical records, Social Security records, and VA treatment 
records relevant to the period on appeal are also associated 
with the claims folder.  The veteran was afforded 
examinations for VA purposes in June 1997 and September 2003.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

Service medical records indicate that in August 1987, the 
veteran was seen with complaints of myalgia and malaise with 
stomach cramps.  The examiner noted that the veteran had a 
depressed mood.  Assessment was viral malaise versus 
depression.  A mental health consultation was recommended.  
There is no indication that the veteran underwent such a 
consultation.  In August 1990, the veteran was admitted to 
Tripler Army Medical Center for two days because of his 
inability to cope with his upcoming divorce.  Final diagnoses 
were adjustment disorder with mixed emotional distress due to 
marital problems and dependent personality disorder.  The 
veteran noted this August 1990 treatment in a September 1990 
report of medical history.  In a February 1992 statement, the 
veteran waived a medical examination upon separation from 
service.

Psychiatric examination reports from Dr. Frank Benitez Rivera 
are included in the claims folder.  Dr. Frank Benitez Ramirez 
provided psychiatric treatment to the veteran from August 
1993 to December 1995.  Diagnoses included major depression 
and moderate concomitant anxiety.  

In April 1995, the veteran presented himself for a VA mental 
examination.  No diagnoses were rendered as the veteran's 
service medical records were not associated with the claims 
folder.  In July 1995, the veteran underwent a psychiatric 
board examination and an addendum to the April 1995 
examination was provided.  Diagnoses were major depression 
and schizoid personality disorder.  

In May 1995, the veteran underwent VA psychological 
screening.  The veteran reported that he had not received 
psychiatric treatment at the VA nor was he taking medication 
for a psychiatric disability.  The veteran underwent several 
tests; diagnoses were dysthymic disorder and schizoid 
personality disorder.  

In April 1996, the veteran testified before a hearing 
officer.  At that time, the veteran asserted that he had a 
nervous condition related to service.  The veteran explained 
that his nervous condition stemmed from marital problems.  He 
reported that he received psychiatric treatment at the 
Tripler Army Hospital.  

In June 1997, the veteran presented himself for a VA 
examination with complaints of continuous depression.  Upon 
examination, the veteran's mood was depressed and his affect 
was blunted.  Diagnoses were major depression and schizoid 
personality disorder.  

According to an April 1998 Social Security Administration 
(SSA) decision, the veteran became disabled for SSA purposes 
on August 10, 1993, on account of severe affective disorder.  
The SSA defines an affective disorder as a disability 
characterized by a disturbance of mood accompanied by a 
depressive syndrome.  (see April 1998 SSA decision).

In April 1999, the veteran underwent medical treatment at the 
Bayamon Mental Health Clinic (Administration of Health 
Services and Contra-Addiction).  Diagnosis was depression 
with psychotic traits of moderate intensity.  The therapist 
and psychiatric consultant noted that the veteran's condition 
limited the veteran from remunerative activity.  

In September 2003, the veteran underwent a VA mental 
examination.  The veteran's claims folder was reviewed and a 
mental status interview was conducted.  The examiner 
concluded that the veteran currently had a severe major 
depressive disorder without psychotic features.  It was added 
that there was no evidence that the veteran had a depressive 
disorder in service or within the first post service year.  
It was also concluded that the major depression was not 
related to the adjustment disorder exhibited in service.  



Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection. 38 C.F.R. § 3.303(b) (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation for service connection 
purposes.  38 C.F.R. § 3.303(c) (2004). 

The medical evidence of record shows that the veteran 
currently has major depression.  However, the Board finds 
that the preponderance of the competent evidence is against a 
finding that the veteran had a chronic acquired psychiatric 
disability in service.  The Board acknowledges the in-service 
diagnosis of depression versus viral malaise with complaints 
of stomach cramps.  However, there was no in-service evidence 
of psychiatric treatment subsequent to this diagnosis and no 
separation medical examination was conducted.  This 
provisional diagnosis of depression does not equate to a 
confirmed diagnosis of a psychiatric disability and a 
preponderance of the evidence is against a finding of an in-
service psychiatric disability.  

There is also no competent evidence of an acquired 
psychiatric disability, to include major depression, within 
the one-year period immediately following service.  The first 
evidence of treatment for major depression was dated in 
August 1993, approximately 17 months after the veteran's 
discharge from service.  The SSA determination that the 
veteran became disabled due to psychiatric disability from 
August 1993 does not help in this matter.  Therefore, such 
disability may not be presumed to have been incurred in 
service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  
Moreover, there is no medical evidence relating the veteran's 
current psychiatric disability to his period of service.  
There is only one opinion in the claims folder commenting on 
the etiology of the psychiatric disability.  The September 
2003 VA examiner reviewed the entire claims folder and 
specifically opined that the veteran's current psychiatric 
disability was major depression and that it was not related 
to service.  The examiner explained that veteran's in-service 
adjustment disorder and his current depression are not 
related.  This opinion is unrebutted by any competent 
evidence in the claims folder.  As such, the Board finds that 
service connection for an acquired psychiatric disability, to 
include major depression, is not warranted.  

The Board acknowledges that the veteran was diagnosed with an 
adjustment disorder in service at the Tripler Army Hospital, 
however, such disability, by its nature, is not a chronic 
psychiatric disorder and therefore, a finding of service 
connection for an adjustment disorder is not permitted.  See 
38 C.F.R. § 3.303 (2004); see also DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, revised in 1994, (DSM-IV).  The 
Board further acknowledges the veteran's in-service diagnosis 
of a personality disorder.  As noted above, however, 
personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c) (2004).   

Although the veteran contends that his current psychiatric 
disability is attributable to service, the Board notes that 
the veteran's opinion as to medical matters is without 
probative value because he, as a layperson, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In sum, while the veteran currently has major depression, 
such disability has not been medically attributed to an 
inservice event.  The preponderance of the evidence is 
against the veteran's claim for service connection for an 
acquired psychiatric 

disability.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



